DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the  filed on 9/9/2019.  
Claims 1-20  currently pending and have been examined.

Priority
Applicant’s claim for the benefit of prior-filed applications (provisional application 67/728,693, filed 9/7/2018) under 35 U.S.C. 110(e) or under 35 U.S.C. 120, 121, or 365(c), or under 35 U.S.C. 119(a)-(d) or (f) is acknowledged.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized/Mathematical Concepts
Applicant discloses (Applicant’s Specification, [0002]-[00003]) that medication non-adherence is a major problem in healthcare. So a need exists to organize these human interactions by/through monitoring medication compliance using the steps of “receiving images, predicting information, predicting medications, determining information, sending indications,” etc.  Applicant’s system/method/apparatus is therefore a mental process and a certain method of organizing the human activities and falls within the mathematical concepts grouping of abstract ideas as described and disclosed by Applicant. 
Rejection 
Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 10, 11, 19 and 20 is/are directed to the abstract idea of “monitoring medication compliance,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions and fall within the mathematical concepts grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-20 recite an abstract idea.
Claim(s) 1, 10, 11, 19 and 20 is/are directed to the abstract idea of “monitoring,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-20 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s) in part, system/method/apparatus for performing the steps of “receiving images, predicting information, predicting medications, determining information, sending indications,” etc., that is “monitoring,” etc. The limitation of “receiving images, predicting information, predicting medications, determining information, sending indications,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “receiving images, predicting information, predicting medications, determining information, sending indications,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-20 recite an abstract idea. 
The claim(s) recite(s) in part, system/method/apparatus for performing the steps of “receiving images, predicting information, predicting medications, determining information, sending indications,” etc., that is “monitoring,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-20 recite an abstract idea.
The claim(s) recite(s) in part, system/method/apparatus for performing the steps of “receiving images, predicting information, predicting medications, determining information, sending indications,” etc., that is “monitoring,” etc. which use mathematical methods to determine variables or numbers and/or perform mathematical operations and therefore fall within the mathematical concepts grouping of abstract ideas. Accordingly, claims 1-20 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. computers, medical devices, RF interfaces, networks, memories, transceivers, transmitters, receivers (Applicant’s Specification [0050]), etc.) to perform steps of “receiving images, predicting information, predicting medications, determining information, sending indications,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Insignificant extra-solution activity
Claim(s) 1-20 recites storing data steps, retrieving data steps, providing data steps, output steps (Bilski v. Kappos, 561 U.S. 593, 610-12 (2010), Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 771 F.Supp.2d 1054, 1066 (E.D. Mo. 2011), aff’d, 687 F.3d at 1266), and/or transmitting data step (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014), Apple, Inc. v. Ameranth, Inc., 842 F.3d 1299, 1241-42 (Fed. Cir. 2016)) that is/are insignificant extra-solution activity. Extra-solution activity limitations are insufficient to transform judicially excepted subject matter into a patent-eligible application (MPEP §2106.05(g)).
 Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. computers, medical devices, RF interfaces, networks, memories, transceivers, transmitters, receivers, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decisions indicate that mere collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. computers, medical devices, RF interfaces, networks, memories, transceivers, transmitters, receivers, etc.). At paragraph(s) [0050], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “computers, medical devices, RF interfaces, networks, memories, transceivers, transmitters, receivers,” etc. to perform the functions of “receiving images, predicting information, predicting medications, determining information, sending indications,” etc. The recited “computers, medical devices, RF interfaces, networks, memories, transceivers, transmitters, receivers,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 1-20 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent Claims
Dependent claim(s) 2-9 and 12-18 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-9 and 12-18 merely specify which information is used for various calculations (e.g. 2-9 and 12-18), or provide further mental processes (e.g. 2-9 and 12-18), but these do not change that the process can be performed in the mind.
Although dependent claims 2-9 and 12-18 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 2-9 and 12-18 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions and fall within the mathematical concepts grouping of abstract ideas, and when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1 and 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khalid (US 2018/0280245), in view of Barajas et al. (US 2016/0132660), further in view of Kansal (US 2010/0185456).

CLAIM 1  
As per claim 1, Khalid discloses: 
a method (Khalid, [0007]) performed by a first node of monitoring medication compliance, comprising: 
receiving, by a first node, from a second node, a first image of a medication label having information that indicates at least a medication and a dosage regimen of the medication, wherein the medication label is disposed on a medication container (Khalid, Figure 7, Figure 8 Please take an image of the prescription medication label); 
predicting the information displayed on the label based on the first image (Khalid, Figure 7, Figure 8 Please take an image of the prescription medication label, Figure 11); 
receiving, by the first node, from the second node, a second image of one or more pills distributed on a surface, wherein the one or more pills represents all of the pills disposed in the container when distributed on the surface (Khalid, Figure 12 Please pour out the amoxicillin pills from the medication container and capture an image of the pills, Figure 15B Please take a picture of the pills before you take them); 
obtaining visual characteristics of the medication (Khalid, Figure 15B Please take a picture of the pills before you take them); 
predicting a number of pills displayed in the second image based on the medication and the visual characteristics (Khalid, Figure 15C 1522 You took the wrong pills and in a quantity that is dangerous. Please call 911 immediately!); 
sending, by the first node, to the second node, an indication of the information associated with the medication compliance (Khalid, Figure 15A 1502 Please take your medication pill now; alarm will be silenced once pill is take,15C 1522 You took the wrong pills and in a quantity that is dangerous. Please call 911 immediately!).


Khalid fails to expressly disclose:
predicting the medication based on the second image
predicted medication
predicted number.


However, Barajas et al. teach:
predicting the medication based on the second image (Barajas et al., Figure 7 702, 704, 706, 708, Figure 8)
predicted medication (Barajas et al., Figure 7 702, 704, 706, 708, Figure 8)
predicted number (Barajas et al., Figure 7 702, 704, 706, 708, Figure 8).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “predicting the medication based on the second image,” etc. as taught by Barajas et al. within the method as taught by the Khalid with the motivation of providing improved medication adherence (Barajas et al., [0033]).

Khalid and Barajas et al. fail to expressly teach:
determining information associated with compliance to the dosage regimen of the medication based on the predicted number of pills and the dosage regimen.


However, Kansal teaches:
determining information associated with compliance to the dosage regimen of the medication based on the predicted number of pills and the dosage regimen (Kansal, Figure 11 System to Measure Medicine Amount, Compliance Report).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “determining information associated with compliance to the dosage regimen of the medication based on the predicted number of pills and the dosage regimen,” etc. as taught by Kansal with the method as taught by Khalid and Barajas et al. with the motivation of providing improved medication adherence (Kansal, [0003]).

CLAIM 2   
As per claim 2, Khalid, Barajas et al. and Kansal 
teach the method of claim 1 and further disclose the limitations of:
wherein the second node is a wireless device (Kansal, [0114] wireless device).


The obviousness of combining the teachings of Kansal with the method as taught by Khalid and Barajas et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 3   
As per claim 3, Khalid and Barajas et al. and Kansal 
teach the method of claim 1 and further disclose the limitations of:
wherein communication between the first node and the second node is via a network (Khalid, [0044] communication network).


CLAIM 4    
As per claim 4, Khalid and Barajas et al. and Kansal 
teach the method of claim 1 and further disclose the limitations of:
wherein the first node is a server (Khalid, [0052] server).


CLAIM 5   
As per claim 5, Khalid and Barajas et al. and Kansal 
teach the method of claim 1 and further disclose the limitations of:
wherein said sending is so that the second node is operable to display the indication of the information associated with the medication compliance (Khalid, Figure 15A 1502 Please take your medication pill now; alarm will be silenced once pill is take,15C 1522 You took the wrong pills and in a quantity that is dangerous. Please call 911 immediately!).


CLAIM 6    
As per claim 6, Khalid and Barajas et al. and Kansal 
teach the method of claim 1 and further disclose the limitations of:
wherein the first image is processed by an image preprocessor circuit, a feature extraction circuit, a label prediction circuit (Khalid, [0074] image processing algorithm), and label classification neural networks (Kansal, [0072] neural network).


The obviousness of combining the teachings of Kansal with the method as taught by Khalid and Barajas et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 7   
As per claim 7, Khalid and Barajas et al. and Kansal 
teach the method of claim 1 and further disclose the limitations of:
further comprising: anonymizing the predicted label information to obtain a patient identifier associated with the anonymized label information; and storing the patient identifier and the anonymized label information in an anonymized patient records database (Khalid, Figure 17 1702 Doctor Fizz Ishin’s office would like anonymized access to your medical information to provide you with tailored content. Would you like to provide anonymized access?).


CLAIM 8    
As per claim 8, Khalid and Barajas et al. and Kansal 
teach the method of claim 1 and further disclose the limitations of:
wherein said predicting the medication includes: extracting one or more isolated pill images from the second image; and determining which one of a plurality of predetermined pill images is closest in visual characteristics to the one or more isolated pill images to obtain the predicted medication (Barajas et al., Figure 5, [0027], [0086]).


The obviousness of combining the teachings of Barajas et al. with the method as taught by Khalid is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 9   
As per claim 9, Khalid and Barajas et al. and Kansal 
teach the method of claim 7 and further disclose the limitations of:
wherein the second image is processed by a pill counter neural networks so as to obtain a predicted pill count (Kansal, [0072] neural network).


The obviousness of combining the teachings of Kansal with the method as taught by Khalid and Barajas et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 10 
As per claim 10, claim 10 is directed to an apparatus. Claim 10 recites the same or similar limitations as those addressed above for claims 1-9. Claim 10 is therefore rejected for the same reasons set forth above for claims 1-9.

CLAIMS 11-18 
As per claims 11-18, claims 11-18 are directed to a method. Claims 11-18 recite the same or similar limitations as those addressed above for claims 1-9. Claims 11-18 are therefore rejected for the same reasons set forth above for claims 1-9.

CLAIM 19 
As per claim 19, claim 19 is directed to an apparatus. Claim 19 recites the same or similar limitations as those addressed above for claims 1-9. Claim 19 is therefore rejected for the same reasons set forth above for claims 1-9.

CLAIM 20 
As per claim 20, claim 20 is directed to a system. Claim 20 recites the same or similar limitations as those addressed above for claims 1-9. Claim 20 is therefore rejected for the same reasons set forth above for claims 1-9.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Ferguson et al. (US 2016/0217270) disclose facilitating medication treatment regimes.
Gimpel et al. (Reference U) disclose emerging IT for medication adherence.
Aldeer et al. (Reference V) disclose medication adherence monitoring using modern technology.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. P. C./
Examiner, Art Unit 3626

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626